Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Bogdan Zinchenko on 3/16/2021.
The application has been amended as follows: 
             In the Claims:
             1. (Amended)  A method of managing a DPB (decoded picture buffer) for a video encoder or decoder using coding modes including an Inter prediction mode and an Intra Block Copy (IntraBC) mode, comprising: determining a total number of reference pictures for the DPB, wherein the DPB comprises short-term and long-term reference pictures; allocating up to the total number of reference pictures in the DPB; encoding or decoding a current picture using the reference pictures stored in the DPB; and if the IntraBC mode is enabled, no loop filter is used for the current picture, and when only one version of a current decoded picture is used, marking the current decoded picture as being used for long-term reference at a beginning of or during a process of decoding the current picture, and marking the current decoded picture in the DPB as a short-term reference picture after decoding of the current picture.
             6. (Amended) A video encoder or decoder using coding modes including an Inter prediction mode and an Intra Block Copy (IntraBC) mode, comprising a DPB (decoded picture buffer) and one or more electronic circuits arranged to: determine calculate a total number of reference pictures for the DPB, wherein the DPB comprises short-term and long-term reference pictures; allocate up to the total number of reference pictures in the DPB; encode or decode a current picture using the reference pictures stored in the DPB; and if the IntraBC mode is enabled, no loop filter is used for the current picture, and when only one version of a current decoded picture is used, mark the current decoded picture as being used for long-term reference at a beginning of or during a process of decoding the 3Application No. 16/581,077 Reply to Notice of Allowance of November 18, 2020 current picture, and 
Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to explicitly (or expressly) anticipate or render obvious each limitation as recited in the independent claims.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHUBING REN whose telephone number is (571)272-2788.  The examiner can normally be reached on Monday-Friday 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 571-2727383.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 






/ZHUBING REN/Primary Examiner, Art Unit 2483